DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Response to Amendment
The amendment filed 1/24/2022 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Interpretation
Claim 1 recites that one of the functions of the fixing members is “for fixing seams between the solar cell panels”. The instant disclosure does not recite or describe what constitutes a seam in the context of the claims. However, instant Figure 5, according to the corresponding text in the specification, seems to show a fixing member 230 that is placed between the edges of solar cell panels 220. The edges of the solar panels notably do not abut one another, but are held fixed to each other by the fixing member. The term “seam” can be properly construed within the broadest reasonable interpretation to mean, inter alia, “a ridge of line made by joining two edges” and “a line formed by the joining together of any separate pieces”. An element in the prior art that joins and/or fixes two edges between solar cell panels will be interpreted as “fixing seams between the solar cell panels”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1873157A to Li (machine translation relied upon herein), and further in view of US PGPub 2003/0047206 to Kawam and US PGPub 2014/0116497 to Sanders.
Regarding claims 1 and 10, Li teaches a blind for solar photovoltaic power generation comprising
a fixing frame 1/7 fixed to a building window or wall (Fig. 1, second paragraph from bottom of p. 2 of the translation through p. 3)
a plurality of blind blades (Fig. 4) installed under the fixing frame 1/7 (such as in the frame of Fig. 2) so as to be spaced apart from each other, wherein a solar cell panels 5 is mounted on one surface of each of the blind blades
wherein each of the blind blades comprises
a blade frame 4 provided with a mounting groove 
the solar cell panel 5 disposed in a longitudinal direction in the mounting groove
side covers 8 installed at both sides of the blade frame 4 and responsible for fixing ends of the solar cell panel 5 (the elements 8 cover an opening in the frame fixing frame 1/7 and prevent longitudinal movement of the entire respective panel 5; therefore the covers necessarily are responsible for fixing ends of the solar cell panels)
wherein each of the side covers 8 is provided with fitting protrusions 3 configured to be fitted into fitting holes provided at both sides of the mounting groove (holes seen in cross section of Fig. 2 covered by elements 8 are formed to the left and right sides of the mounting groove).
Li teaches that a solar cell panel can be formed of amorphous or crystalline semiconductors (middle p. 3 of translation), but does not specifically teach that a plurality of solar cell panels are mounted on the one surface of each of the blind blades and disposed in a longitudinal direction in the mounting groove. Kawam teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a plurality of solar cell panels of a type (such as panels x02 of the Figs.) instead of one solar cell panel in order to meet design requirements of a system (¶0035, 0045). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to mount a plurality of solar cells, on one surface of each of the blind blades, the solar cell panels disposed in a longitudinal direction in the mounting groove because it would have merely been a duplication of parts with predictable results. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Further, Kawam teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to providing fixing members (such as elements 112/1708/114 of Fig. 20) for connecting electrodes between solar cell panels to provide electrical connection and spatial stability between solar cell panels with less processing complexity (Abstract, ¶0049-0051). The fixing member clearly fixes the edges of adjacent solar cell panels with respect to each other (112 is double sided tape that is applied to parts of adjacent panels 1702 in Fig. 20, ¶0032); therefore the fixing members of modified-Li fix seams between the solar cell panels within the broadest reasonable interpretation.
Kawam also teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide one side of the fixing member with a pressurization protrusion (specifically elements 1902, 1904 of 1708 protrude away from a center of the fixing member) for pressurizing a connection point of the electrodes between the solar cell panels (1702) to connect the electrodes without welding or soldering (¶0038, 0039, 0050). 
While Li is clear that the blind may be associated with a window, the reference does not specifically teach that the fixing frame is fixed to a window frame. Sanders teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to fix such a fixing frame to a window frame to provide a blind function to a window (¶0016, 0038, 0043).
Per claim 10, modified-Li teaches the limitations of claim 1. The pressurization protrusion (1708) protrudes in a semicircular shape formed on an inner surface of the fixing member (a skilled artisan would understand that the right surface of 1902, 1904 of Fig. 20 of Kawam forms a semicircular shape on a surface of the fixing member which faces into the direction of the surface of the blind blade in modified-Li). 
The pressurization protrusion pressurizes and electrically connects the electrodes of the solar cell panels in an overlapping state (1708 overlaps adjacent cells 1702 in Fig. 20) when the fixing member is connected to the blade frame (element 104 is a surface of a substrate of Kawam, ¶0031, 0032; a skilled artisan would that Kawam’s surface and Li’s surface are analogous).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kawam, and Sanders as applied to claim 1 above, and further in view of US PGPub 2015/0101761 to Moslehi (of record).
Regarding claim 3, modified-Li teaches the limitations of claim 1. Li does not specifically provide detail on solar cell panels. Kawam teaches that solar cell panels according to that invention can be provided on both sides of a bottom surface of each solar cell panel with back contact type (+)/(-) electrodes (Fig. 20, ¶0050, 0051). The combination of references do not specifically teach that a top surface of each of the solar cell panels is provided with solar cells.
Moslehi teaches that a solar cell panel (42 of Fig. 6) analogous to that of modified-Li may and connected in a similar way to other solar cell panels may itself be provided on its top surface with solar cells (“sub-cells” described in the text) in order to increase voltage, and reduce size and cost (Fig. 18, ¶0054, 0066). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a top surface of each of the solar cell panels with solar cells to form a condensing surface in order to increase voltage and reduce size and cost.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kawam, and Sanders as applied to claim 1 above, and further in view of US PGPub 2008/0110492 to Buller.
Regarding claims 7 and 8, modified-Li teaches the limitations of claim 1. Li teaches that a connector for electrically connecting the blind blades is installed inside the side covers (Fig. 2). The connector comprises a connecting unit 13 formed of a conductive material, one side of which is connected to the electrodes of the solar cell panels (bottom of p. 3 of translation). Li does not teach that the connector further comprises wires or a body formed of an insulating material.
Buller teaches a structure for photovoltaic power generation similar to that of Li’s blind, in which a similar connector (comprising elements of 3A, 4-6), in which a similar connecting unit (41) formed of a conductive material, one side of which connected to the electrodes of solar cell panels (¶0029, 0030, 0039, 0040). The connector further comprises wires (16, 17) integrally formed at the other side of the connecting unit (41) and electrically connecting to the neighboring blade (10) analogous to that of Li. The connector further comprises a body (92) formed of an insulating material (¶0027, 0028) surrounding a portion where the connecting unit and the wires are connected. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form modify Li with the connector of Buller in order to improve the security of the electric transmission between blades by immobilizing the blades (¶0028, 0051, 0053). 
Buller also teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form one side of the connecting unit with a pressurization unit formed in a bent shape so as to pressurize the electrodes of the solar cell panels and connect the electrodes (a skilled artisan would understand that unit 41 is held by unit 84 by a friction fit with the center of the unit 84, and that unit 84 deforms into a bent shape so as to reduce bowing, ¶0029; a reduction in bowing is related to pressure applied in a longitudinal direction of the analogous blade 10). 
  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kawam, and Sanders as applied to claim 1 above, and further in view of WO2012/087019A2 to Heon (machine translation relied upon herein).
Regarding claim 9, modified-Li teaches the limitations of claim 1. Li teaches that the blind blades are installed so as to be spaced apart from each other via tilting lines (teeth of rack 11). The references do not teach lifting lines. Heon teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to also include lifting lines (threads of shaft 93c of Figs. 10, 11) in order to allow for different spacings between blades for variable shading or lighting (p. 17 of translation).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726